FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CESAR MARTÍNEZ-RODRÍGUEZ;                No. 19-35526
DALIA PADILLA-LÓPEZ; MAYRA
MÚÑOZ-LARA; BRENDA GASTÉLUM-                D.C. No.
SIERRA; LESLIE ORTIZ-GARCÍA;             1:17-cv-00001-
RICARDO NERI-CAMACHO,                         DCN
               Plaintiffs-Appellants,

                 v.                        OPINION

CURTIS GILES, an individual; DAVID
FUNK, an individual; FUNK DAIRY,
INC., an Idaho corporation;
SHOESOLE FARMS, INC., an Idaho
corporation; DOES, 1–10,
               Defendants-Appellees.

     Appeal from the United States District Court
               for the District of Idaho
     David C. Nye, Chief District Judge, Presiding

          Argued and Submitted June 4, 2020
                  Portland, Oregon

                  Filed April 18, 2022
2               MARTÍNEZ-RODRÍGUEZ V. GILES

    Before: Marsha S. Berzon and Daniel P. Collins, Circuit
          Judges, and Jennifer Choe-Groves, * Judge.

                    Opinion by Judge Collins


                          SUMMARY **


                          Forced Labor

    The panel reversed the district court’s summary
judgment in favor of defendants on claims of violation of
federal statutory prohibitions on forced labor, reversed the
district court’s decision declining to retain supplemental
jurisdiction over state law claims, and remanded.

    Plaintiffs were six citizens of Mexico who were recruited
to work as “Animal Scientists” at Funk Dairy in Idaho under
the “TN Visa” program for “professional” employees
established under the North American Free Trade
Agreement. But when plaintiffs arrived at the dairy, they
were instead required to work substantially as general
laborers. Plaintiffs alleged that defendants’ bait-and-switch
tactics violated applicable federal statutory prohibitions on
forced labor by, among other things, abusing the TN Visa
program in order to coerce plaintiffs to provide menial
physical labor.


     The Honorable Jennifer Choe-Groves, Judge for the United States
      *

Court of International Trade, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              MARTÍNEZ-RODRÍGUEZ V. GILES                     3

    For purposes of their summary judgment motion,
defendants conceded that all plaintiffs believed that their
ability to remain lawfully in the U.S. depended on their
continued employment at Funk Dairy. The panel concluded
that in light of that concession and its obligation, on review
of a grant of summary judgment to defendants, to construe
the evidence in the light most favorable to plaintiffs, a
reasonable jury could find that Funk Dairy knowingly
obtained plaintiffs’ labor by abusing the TN Visa process in
order to exert pressure on plaintiffs to provide labor that was
substantially different from what had been represented to
them and to federal consular officials. The panel held that,
so construed, Funk Dairy’s conduct violated the provisions
of Chapter 77 of Title 18 of the U.S. Code that prohibit
forced labor and trafficking of persons into forced labor.
Plaintiffs therefore asserted triable causes of action under the
civil suit provision of Chapter 77, 18 U.S.C. § 1595(a).

    Because the panel held that the district court erred in
dismissing plaintiffs’ federal claims, the panel also reversed
the district court’s decision to decline supplemental
jurisdiction over plaintiffs’ claims under Idaho state law.


                         COUNSEL

Edgar Iván Aguilasocho (argued) and Mario Martinez,
Martinez Aguilasocho Law Inc., Bakersfield, California;
Natalie Camacho Mendoza, Camacho Mendoza Law, Boise,
Idaho; for Plaintiffs-Appellants.

David P. Claiborne (argued) and Katie L. Vendenberg,
Sawtooth Law Offices PLLC, Boise, Idaho, for Defendants-
Appellees.
4             MARTÍNEZ-RODRÍGUEZ V. GILES

Stuart A. Raphael, Hunton Andrews Kurth LLP,
Washington, D.C.; Sarah L. Bessell, Human Trafficking
Legal Center, Washington, D.C.; for Amicus Curiae Human
Trafficking Legal Center.

Melia Amal Bouhabib and Elizabeth Leiserson, Texas
RioGrande Legal Aid Inc., Nashville, Tennessee, for
Amicus Curiae Aurora Bedolla.


                         OPINION

COLLINS, Circuit Judge:

    Plaintiffs are six citizens of Mexico who were recruited
to work as “Animal Scientists” at Defendant Funk Dairy,
Inc. (“Funk Dairy”) in Idaho under the “TN Visa” program
for “professional” employees, established under the North
American Free Trade Agreement (“NAFTA”). But when
Plaintiffs arrived at the dairy to perform such professional
services, they were instead required to work substantially as
general laborers. After leaving Funk Dairy’s employ,
Plaintiffs brought this suit alleging a variety of claims under
federal and Idaho law. In particular, Plaintiffs alleged that
Defendants’ bait-and-switch tactics violated applicable
federal statutory prohibitions on forced labor by, inter alia,
abusing the TN Visa program in order to coerce Plaintiffs to
provide menial physical labor. The district court, however,
granted summary judgment to Defendants on the federal
claims and declined to retain supplemental jurisdiction over
the state law claims.

    For purposes of their summary judgment motion,
Defendants expressly conceded that all Plaintiffs believed
that their ability to remain lawfully in the U.S. depended on
              MARTÍNEZ-RODRÍGUEZ V. GILES                    5

their continued employment at Funk Dairy. In light of that
concession and our obligation to construe the evidence in the
light most favorable to Plaintiffs, we conclude that a
reasonable jury could find that Funk Dairy knowingly
obtained Plaintiffs’ labor by abusing the TN Visa process in
order to exert pressure on Plaintiffs to provide labor that was
substantially different from what had been represented to
them and to federal consular officials. So construed, Funk
Dairy’s conduct violated the provisions of Chapter 77 of
Title 18 of the U.S. Code that prohibit forced labor and
trafficking of persons into forced labor. See 18 U.S.C.
§§ 1589(a)(3), 1590(a). Plaintiffs therefore asserted triable
causes of action under the civil suit provision of Chapter 77.
See 18 U.S.C. § 1595(a).

    Because the district court erred in dismissing Plaintiffs’
federal claims, we also reverse its decision to decline
supplemental jurisdiction over Plaintiffs’ state law claims.
See 28 U.S.C. § 1367(c)(3).

   Accordingly, we reverse the district court’s judgment
and remand the case.

                              I

    Because we are reviewing a grant of summary judgment
for Defendants, we recount the facts of this case in the light
most favorable to Plaintiffs. See Tuuamalemalo v. Greene,
946 F.3d 471, 474 (9th Cir. 2019).

                              A

    Defendant Funk Dairy, which is owned by Defendant
David Funk and his wife, is a dairy operation near the town
of Murtaugh in Twin Falls County, Idaho. The dairy’s
principal business is producing and selling raw milk, and its
6                MARTÍNEZ-RODRÍGUEZ V. GILES

operations are managed by the Funks’ son-in-law, Defendant
Curtis Giles. The Funks also own and operate a separate
entity, Defendant Shoesole Farms, Inc., which has farmland
nearby. Funk Dairy buys feed from Shoesole Farms, Inc.,
and in return, it supplies the farm with manure to use as
fertilizer. Giles, however, is not involved with the
management of Shoesole Farm, Inc.

    In April 2013, U.S. Immigration and Customs
Enforcement (“ICE”) completed an audit of Funk Dairy and
concluded that 78 percent of its employees were aliens who
lacked sufficient documentation to confirm their eligibility
to work in the U.S. In 2014, in order to address “labor
issues” in Idaho and to recruit and retain employees, Giles
inquired about the “TN Visa” program that he had heard
about while attending conferences. To set the subsequent
events concerning Funk Dairy’s use of the TN Visa program
in context, we first briefly recount the basic contours of that
program.

                                    B

    The TN Visa program, established “pursuant to the
provisions of Section D of Annex 1603” of NAFTA, allows
a citizen of Mexico or Canada to be admitted to the United
States for the purpose of “engag[ing] in business activities at
a professional level as provided for in such Annex.” See
8 U.S.C. § 1184(e)(2). 1 The referenced Section D states that

    1
       In early 2020, Congress amended the relevant statutory language
to reflect the adoption of a new trade agreement superseding NAFTA.
See United States–Mexico–Canada Agreement Implementation Act,
Pub. L. No. 116-113, § 503(c), 134 Stat. 11, 71 (2020). Unless otherwise
noted, all references to the applicable statutes and regulations are to the
versions in effect at the time of the underlying events in this case in
2015–2016.
              MARTÍNEZ-RODRÍGUEZ V. GILES                    7

the program only applies to a “profession set out in
Appendix 1603.D.1,” see NAFTA, Annex 1603.D.1,
December 17, 1992, 32 I.L.M. 612, 666, and that Appendix
lists dozens of different professions, see NAFTA, Appendix
1603.D.1, 32 I.L.M. at 668–70. The work must be
performed for “a United States entity,” which may include
an “individual,” see 8 C.F.R. § 214.6(b), but that entity need
not be the formal “employer” of the visa holder, see id.
§ 214.6(d)(3)(ii), (h)(1). A person granted a TN Visa may
be admitted “for a period not to exceed three years.” Id.
§ 214.6(e). The visa may be extended for additional periods
of up to three years upon application of the “United States
employer” of the beneficiary or, in the case of a foreign
employer, the “United States entity” for which the work is
performed. Id. § 214.6(h)(1). So long as the alien remains
qualified for a TN Visa and “continues to be engaged in TN
business activities for a U.S. employer or entity at a
professional level,” there “is no specific limit” on the
number of extensions that may be granted.                   Id.
§ 214.6(h)(1)(iv).

     A Mexican citizen must apply for the TN Visa “at a
United States consular office” and “must present
documentation sufficient to satisfy the consular officer . . .
[1] that the applicant is seeking entry to the United States to
engage in business activities for a United States employer[]
or entity[] at a professional level, and [2] that the applicant
meets the criteria to perform at such a professional level.”
8 C.F.R. § 214.6(d)(3). The proof “may be in the form of a
letter from the prospective employer[] in the United States,
and must be supported by diplomas, degrees or membership
in a professional organization.” Id. § 214.6(d)(3)(ii). The
documentation must also address and “fully affirm” the
following five points:
8             MARTÍNEZ-RODRÍGUEZ V. GILES

       (1) the qualifying “profession” from the list
           in Appendix 1603.D.1;

       (2) a “description of the professional
           activities, including a brief summary of
           daily job duties, if appropriate, in which
           the applicant will engage in [sic] for the
           United States employer/entity”;

       (3) the “anticipated length of stay”;

       (4) the “educational qualifications or
           appropriate credentials” demonstrating
           that the alien “has professional level
           status”; and

       (5) the “arrangements for remuneration for
           services to be rendered.”

Id. § 214.6(d)(3)(ii)(A)–(E).

    After acquiring a TN Visa and coming to the United
States, a TN Visa holder is allowed to seek to change
employers if the worker finds a new employer eligible to
sponsor him or her. See 8 C.F.R. § 214.6(i). An employer
is not required to notify the Government when a worker with
a TN Visa ends his or her employment. See U.S. Dep’t of
State, Foreign Affairs Manual, 9 FAM 402.17-5(A)(8)
(2017 ed.) (“There is no requirement that the TN employer
or worker notify the [Government] of the termination of the
employment relationship.”).
              MARTÍNEZ-RODRÍGUEZ V. GILES                    9

                              C

                              1

    In the fall of 2014, Giles traveled to Mexico with the
intention of recruiting workers for Funk Dairy who would
qualify for visas under the TN Visa program. There, he
recruited Plaintiffs César Martínez-Rodríguez (“Martínez”),
Dalia Padilla-López (“Padilla”), Mayra Múñoz-Lara
(“Múñoz”), Brenda Gastélum-Sierra (“Gastélum”), Leslie
Ortiz-García (“Ortiz”), and Ricardo Neri-Camacho (“Neri”),
who are all citizens of Mexico, to work for Funk Dairy. All
of the Plaintiffs had completed four-year college degrees and
were licensed to work in Mexico as either animal scientists
or veterinarians.

    Giles gave presentations at several different Mexican
universities, describing employment opportunities at Funk
Dairy. Although the presentations were nominally open to
anyone interested in attending, Giles made clear that he was
only interested in applicants who had already graduated and
been licensed in veterinary medicine or animal science.
Thus, for example, at the presentation Neri attended, there
were initially 80 to 100 attendees, but most of them left early
after they heard that Giles was only looking for veterinary
doctors who had already graduated and had a license.

    After attending one of these presentations, each Plaintiff
was interviewed by Giles. During these interviews, Giles
avoided providing specifics about the type of work that
Plaintiffs would perform if they were hired by Funk Dairy.
For example, when interviewing Gastélum, Giles “evaded
[questions] regarding the activities of the job, the job duties
and the details.” Giles told Gastélum they “would talk about
that later,” after she arrived in Idaho. Giles similarly told
10            MARTÍNEZ-RODRÍGUEZ V. GILES

Ortiz that they would discuss the specific tasks of her job
after she was selected.

    Despite Giles’ evasive answers regarding the specific job
duties, Plaintiffs developed, over the course of the hiring
process, a general sense of what they thought the job would
entail. Neri understood that the job would be “to supervise
the quality of the milk, check on or supervise the workers
and the machinery, the quality of the feed, and the care of
the animals.” Padilla understood that the job would involve
“checking the quality of the milk and the milking, not be a
milker.” Gastélum, Ortiz, Múñoz, and Martínez however,
did not testify as to any clear understanding of what duties
would be expected, other than that the position was to be an
“Animal Scientist.” Giles also described the general
operations of the dairy and informed Plaintiffs that the work
would include “practical, hands-on experience with dairy
animals,” but he did not suggest that it would be physically
demanding.

    Plaintiffs also left the presentations and interviews with
a general understanding of the amount of work,
compensation, and other benefits that came with the jobs.
Plaintiffs’ recollections varied somewhat, but they generally
understood that each of them would work 130 to 144 hours
in two-week pay periods, receive at least $10 per hour with
the opportunity for raises, and receive a $2,000 bonus and
six days of paid vacation after one year. Plaintiffs also
believed, again with varying recollections, that some of their
housing and their transportation costs would be covered by
Funk Dairy.

    Each Plaintiff received a job offer, and each Plaintiff
accepted. After Plaintiffs accepted the positions, Giles
arranged for legal counsel to assist them in securing TN
Visas. Among the dozens of professions that are eligible for
              MARTÍNEZ-RODRÍGUEZ V. GILES                  11

TN Visas under NAFTA is “Animal Scientist.” See
NAFTA, Appendix 1603.D.1, 32 I.L.M. at 669; see also
8 C.F.R. § 214.6(c). To qualify for admission as an animal
scientist, the alien must have at least a “Baccalaureate or
Licenciatura Degree,” see NAFTA, Appendix 1603.D.1,
32 I.L.M. at 669; see also 8 C.F.R. § 214.6(b), (c). To obtain
the TN Visas, Plaintiffs needed to submit applications to the
U.S. Department of State for entry as animal scientists.

    Funk Dairy’s agents prepared the applications for
Plaintiffs and provided supporting letters to the U.S.
Embassy in Mexico. Each letter stated that the respective
Plaintiff would be employed by Funk Dairy “in the
professional-level position of animal scientist for a three-
year period commencing in October 2014 at an annual salary
of at least $25,000.” The letters described the specific tasks
that Plaintiffs would be expected to perform and stated that,
“[d]ue to the sophisticated, professional nature of the above
duties, the person filling this position must hold at minimum
a Bachelor’s degree in Agricultural Science, Dairy Science,
Veterinary Medicine, or a closely related field.”

    U.S. consular officials also interviewed each Plaintiff in
Mexico. Funk Dairy’s legal counsel prepared Plaintiffs for
the interviews, and specifically instructed at least one of
them (Padilla) to tell U.S. consular officials that she would
not be milking cows at Funk Dairy. Ultimately, each
Plaintiff obtained a TN Visa authorizing entry into the U.S.
for professional employment with Funk Dairy as an animal
scientist.

   All of the Plaintiffs understood that their employment
was “at-will.” Defendants stipulated for purposes of
summary judgment that all Plaintiffs understood that “if their
12               MARTÍNEZ-RODRÍGUEZ V. GILES

employment with Funk Dairy ended, their Visa would expire
and they would be subject to removal back to Mexico.” 2

                                      2

    Upon arrival at Funk Dairy between November and
December 2014, Plaintiffs learned that the activities listed in
Funk Dairy’s supporting letters to the U.S. Embassy
constituted only a portion of their responsibilities. Thus,
although Plaintiffs performed at least some of the “Animal
Scientist” activities listed in those letters, Plaintiffs were also
required to perform varying amounts of unskilled,
nonprofessional labor that was not materially different from
the work done by the dairy’s general laborers. On at least
one occasion, Ortiz directly complained to Giles that her
work did not amount to animal science. In fact, Funk
Dairy’s employment records listed each Plaintiff’s position
as “Milker,” “Outside Help,” or simply “Calves.” And in a
worker’s compensation injury report, Padilla’s occupation
was listed as “General Dairy Worker.”

    Plaintiffs received compensation resembling what Giles
had described, but in several other respects the terms were
not as expected. Neri never received his $2,000 bonus or six


     2
        Thus, for example, Gastélum testified that she thought “we
couldn’t leave our job[s] because [Giles] would return us to Mexico.”
Padilla and Muñoz thought that if their employment at Funk Dairy
ended, they would be required to return to Mexico. Ortiz understood that
Funk Dairy had the power to have her deported. And Martínez thought
that if his employment ended, his visa would expire. Although Neri
testified at his deposition that he was not aware that he “would have had
to go back to Mexico” if his employment ended, we accept for purposes
of this appeal Defendants’ factual concession that Neri, like the other
Plaintiffs, also believed that his visa status and ability to stay in the U.S.
were tied to his employment at Funk Dairy.
                 MARTÍNEZ-RODRÍGUEZ V. GILES                         13

paid days of vacation. Gastélum, Múñoz, Padilla, and Ortiz
were shorted vacation pay in varying amounts.

    Funk Dairy also did not cover transportation and housing
expenses as Plaintiffs had expected. For example, Funk
Dairy initially paid for Martínez’s airfare to fly to Idaho but,
contrary to Giles’s representations, the cost of that airfare
was deducted from Martínez’s paycheck. Each Plaintiff
ultimately had to find his or her own transportation to and
from work. Upon Plaintiffs’ arrival, Funk Dairy had housing
ready near the dairy, and at least five Plaintiffs received one
or more free months of housing. 3 After the first one or two
months, Funk Dairy began to require Plaintiffs to pay rent.
Martínez’s housing was in a basement that lacked heating
and was infested with mice and spiders. Giles also did not
allow the four female Plaintiffs (Gastélum, Múñoz, Ortiz,
and Padilla), who initially lived together in a house owned
by Funk Dairy, to have visitors, and Giles had someone
watch their house to ensure that this rule was followed.
Ultimately, only Padilla stayed in that house—Gastélum,
Ortiz, and Múñoz found different housing.

    Giles, who oversaw Plaintiffs and their working
conditions, was often unwilling to accommodate Plaintiffs’
health needs or provide appropriate medical care for
workplace injuries. Although Giles knew that Neri had
diabetes, Neri was not allowed consistent breaks or a
regularly scheduled lunch. Although some Plaintiffs had
been told that they would have the option to work up to
12 hours per day, six days a week, the reality was that 12-
hour shifts, six days a week were mandatory, and some
Plaintiffs stated that Giles regularly denied rest, meal, and
bathroom breaks. At times, workers at the dairy used a

   3
       Martínez could not remember whether he paid rent his first month.
14            MARTÍNEZ-RODRÍGUEZ V. GILES

bucket to relieve themselves due to the lack of facilities in
parts of the farm. When Padilla fractured her finger at work,
Giles refused to change her work schedule or allow her a day
off, telling her that she “had nine other fingers.” When a
hydraulic bar in the milking parlor cut off part of Múñoz’s
finger, Giles delayed Múñoz from reaching an emergency
room by instructing the on-duty employee en route with her
to a hospital to return to the dairy to collect the severed
portion, take her to a cheaper hospital, and switch drivers to
an off-duty employee. The resulting delay prevented Múñoz
from having the severed portion reattached.

    Giles made numerous references to deportation
throughout Plaintiffs’ employment. He specifically told at
least three Plaintiffs (Gastélum, Ortiz, and Múñoz) that if
their employment with Funk Dairy ended for any reason,
they would be deported or otherwise required to leave the
U.S. He also told several Plaintiffs that they would be
returned to Mexico if they discussed their rate of pay with
other dairy workers, and he expressly threatened Ortiz with
deportation when she complained to him that her work at
Funk Dairy did not amount to “animal science.”

    Funk Dairy and Giles did not restrict Plaintiffs’ ability to
travel. All Plaintiffs obtained Idaho driver’s licenses and
motor vehicles for personal transportation, and neither Funk
Dairy nor Giles interfered with their vehicle use or driver’s
licenses. Each Plaintiff also had a passport, and several even
made trips to Mexico and California. But Funk Dairy
sometimes refused to grant requests for time off.

    Funk Dairy and Giles generally did not censor or control
Plaintiffs’ phone and email communications with others.
But some Plaintiffs said that they were unable to
communicate electronically when they first arrived because
the housing provided by the dairy did not have a phone or
                 MARTÍNEZ-RODRÍGUEZ V. GILES                            15

computer, and Plaintiffs initially lacked the financial means
to get phones.

    After around a year of employment, Martínez, Ortiz, and
Gastélum were “released” because they did not “meet[]
[Funk Dairy’s] expectations.” Neri quit after eight months
of employment, and Padilla and Múñoz each quit a little after
a year of employment. Neri quit because of health problems
related to his diabetes and because he “didn’t feel the
activities [he was] doing were related to animal science.”
Padilla quit because she had to return to Mexico to take care
of her ill mother. Múñoz quit because she had a lot of pain
in the finger that had been injured and “could no longer
continue to work under those climate conditions or the work
conditions.” Plaintiffs complained to ICE about their
treatment at Funk Dairy, and ICE undertook an investigation
into whether Funk Dairy had abused the TN Visa program.
The investigation did not result in any further action by ICE.

                                    D

    In January 2017, Plaintiffs filed their original complaint,
alleging claims under federal and Idaho law. 4 In their
operative first amended complaint, Plaintiffs assert two
claims under 18 U.S.C. § 1595(a), which creates a civil
cause of action for victims of violations of the various
prohibitions on forced labor contained in Chapter 77 of Title
18 of the U.S. Code. First, Plaintiffs alleged that Defendants
obtained their labor in violation of the prohibition on forced
labor in 18 U.S.C. § 1589. Second, Plaintiffs alleged that
Defendants violated 18 U.S.C. § 1590 by trafficking them

    4
      Plaintiffs asserted jurisdiction based solely on the federal-question-
jurisdiction statute, see 28 U.S.C. § 1331, and did not invoke the district
court’s diversity jurisdiction under 28 U.S.C. § 1332.
16            MARTÍNEZ-RODRÍGUEZ V. GILES

into the U.S. for forced labor. Plaintiffs also asserted six
claims under Idaho law—namely, intentional fraud,
concealment, false promise, negligent misrepresentation,
breach of contract, and breach of the covenant of good faith
and fair dealing.

    The district court granted summary judgment to
Defendants on Plaintiffs’ two federal claims, concluding that
Plaintiffs had failed to present sufficient evidence to
establish that Defendants had violated either § 1589 or
§ 1590. After disposing of the federal claims, the district
court declined to exercise supplemental jurisdiction over the
remaining state law claims. See 28 U.S.C. § 1367(c)(3).
Having thus dismissed all of Plaintiffs’ claims, the district
court did not consider Defendants’ alternative argument that,
if any claims survived, Funk Dairy was the only proper
defendant. Plaintiffs timely appealed.

                              II

    Section 1595(a) of Title 18 authorizes any “individual
who is a victim of a violation of this chapter”—i.e., Chapter
77 of Title 18—to “bring a civil action” seeking “damages
and reasonable attorneys fees” from “the perpetrator,” as
well as from others who benefitted in specified ways from
the violation.

    As noted earlier, Plaintiffs here alleged two violations of
Chapter 77: (1) forced labor in violation of § 1589(a); and
(2) trafficking a person into forced labor in violation of
§ 1590(a). By its terms, the trafficking statute invoked in
Plaintiffs’ second cause of action requires proof that the
perpetrator      “knowingly        recruit[ed],    harbor[ed],
transport[ed], provide[d], or obtain[ed] by any means, any
person for labor or services in violation of this chapter.”
18 U.S.C. § 1590(a) (emphasis added). Here, the predicate
              MARTÍNEZ-RODRÍGUEZ V. GILES                  17

“violation of this chapter” on which Plaintiffs’ trafficking
claim is based is the same forced-labor violation alleged in
the first cause of action. Moreover, Defendants’ sole
argument in support of affirming the summary judgment on
the trafficking claim is that Plaintiffs have not adequately
established a predicate violation of § 1589(a)’s prohibition
on forced labor. Accordingly, the viability of both of
Plaintiffs’ federal causes of action rests dispositively on
whether Plaintiffs have presented sufficient evidence to
establish all of the elements of a violation of § 1589(a).

    In addressing that question, we begin with the text of the
statute. Section 1589(a) imposes criminal punishment on:

       [w]hoever knowingly provides or obtains the
       labor or services of a person by any one of, or
       by any combination of, the following
       means—

       (1) by means of force, threats of force,
           physical restraint, or threats of physical
           restraint to that person or another person;

       (2) by means of serious harm or threats of
           serious harm to that person or another
           person;

       (3) by means of the abuse or threatened abuse
           of law or legal process; or

       (4) by means of any scheme, plan, or pattern
           intended to cause the person to believe
           that, if that person did not perform such
           labor or services, that person or another
           person would suffer serious harm or
           physical restraint.
18               MARTÍNEZ-RODRÍGUEZ V. GILES

18 U.S.C. § 1589(a). Establishing the statute’s actus reus
thus requires proof that the defendant “provide[d] or
obtain[ed] the labor or services of a person” by one or more
of the four enumerated means. Id. In addition, it must be
proved that the defendant acted with the requisite mens
rea—i.e., “knowingly.” Id.; see also United States v. Dann,
652 F.3d 1160, 1169–70 (9th Cir. 2011) (analyzing the
elements of a charge under § 1589(a)(4)).

    The district court concluded that Plaintiffs failed to
present sufficient evidence to raise a genuine dispute of
material fact as to either the actus reus or mens rea
requirements of § 1589(a). See Frudden v. Pilling, 877 F.3d
821, 828 (9th Cir. 2017) (“Summary judgment is appropriate
when, viewing the evidence in the light most favorable to the
non-movant, there is no genuine issue of material fact and
the movant is entitled to judgment as a matter of law.”).
Reviewing de novo, see id., we disagree as to both
requirements. 5

                                   III

    In contending that they have satisfied § 1589(a)’s actus
reus requirement, Plaintiffs rely on three of the four
statutorily enumerated means of committing forced labor—
namely, those set forth in paragraphs (2), (3), and (4) of that

     5
       Because the district court concluded that Plaintiffs had wholly
failed to present sufficient evidence of a violation of § 1589(a), it
declined to resolve Defendants’ fallback argument that summary
judgment should at least have been granted to some of the separate
Defendants. Because we conclude that Plaintiffs presented sufficient
evidence that Funk Dairy violated § 1589(a), we reverse the district
court’s broader ruling and leave it to that court to address on remand, in
light of our ruling, whether to grant summary judgment to the other
separate Defendants. See infra note 13.
                MARTÍNEZ-RODRÍGUEZ V. GILES                         19

subsection. Because Plaintiffs pleaded only a single forced-
labor cause of action in their operative complaint, the district
court’s dismissal of that claim was erroneous if Plaintiffs
presented sufficient evidence to establish that Defendants
engaged in any one of these three means with the requisite
mens rea. We conclude that the evidence in the summary
judgment record would permit a reasonable jury to find that
Funk Dairy knowingly “obtain[ed] the labor” of Plaintiffs
through the particular means enumerated in § 1589(a)(3),
namely, abuse of law or legal process. 6 18 U.S.C.
§ 1589(a)(3).

    The actus reus requirement of § 1589(a)(3) can be met
by showing that the defendant “provide[d] or obtain[ed] the
labor or services of a person . . . by means of the abuse or
threatened abuse of law or legal process.” 18 U.S.C.
§ 1589(a)(3). Section 1589(c) defines the crucial phrase
“abuse or threatened abuse of law or legal process” to mean:

        the use or threatened use of a law or legal
        process, whether administrative, civil, or
        criminal, in any manner or for any purpose
        for which the law was not designed, in order
        to exert pressure on another person to cause
        that person to take some action or refrain
        from taking some action.

18 U.S.C. § 1589(c)(1). In the context of the claims alleged
here, the language of § 1589(a)(3), coupled with this
definition, requires each Plaintiff to prove three elements:
(1) that Funk Dairy used a law or legal process in a manner

    6
      As discussed below, we leave it to the district court on remand to
reconsider, in light of our decision, whether Plaintiffs’ alternative
reliance on § 1589(a)(2) and (a)(4) is also viable. See infra note 13.
20              MARTÍNEZ-RODRÍGUEZ V. GILES

or for a purpose for which it was not designed; (2) that Funk
Dairy did so “in order to exert pressure” on the Plaintiff to
cause him or her to provide labor; and (3) that Funk Dairy
obtained the Plaintiff’s labor “by means of” the pressure
created by that abuse—i.e., that the resulting pressure caused
the Plaintiff to provide the labor that Funk Dairy obtained.7
See, e.g., Headley v. Church of Scientology Int’l, 687 F.3d
1173, 1179–80 (9th Cir. 2012). Plaintiffs have presented
sufficient evidence to allow a reasonable jury to find all three
elements.

                                  A

    Defendants do not contest that the TN Visa program
qualifies as a “law or legal process” for purposes of § 1589.
Instead, the central question concerning the first element is
whether, in obtaining Plaintiffs’ employment through that
program, Funk Dairy used the TN Visa program in a
“manner” and “for [a] purpose for which [it] was not
designed.” 18 U.S.C. § 1589(c)(1).

                                  1

   In addressing this issue, we must first identify what does
and does not count as an objective for which the TN Visa
program was designed.

    A defining feature of that program, as reflected in the
text of NAFTA and the implementing statute, is the

     7
       Plaintiffs’ operative complaint makes clear that the relevant
“action” that Plaintiffs were caused to take by Defendants’ alleged
exertion of pressure was the provision of their labor. The complaint
likewise makes clear that Plaintiffs rely on the theory that Defendants
actually “abuse[d]” a law or legal process, rather than that they
“threatened” to do so.
                 MARTÍNEZ-RODRÍGUEZ V. GILES                           21

temporary admission of Mexican or Canadian nationals “to
engage in business activities at a professional level.”
8 U.S.C. § 1184(e)(2) (emphasis added); see also NAFTA,
Annex 1603.D.1, 32 I.L.M. at 666 (similar). Given this
evident “design[]” of the TN Visa program, Plaintiffs may
properly establish the requisite abuse of that program by
showing that Funk Dairy sponsored Plaintiffs’ applications
in order to obtain labor that was not at a “professional level.”

    But we cannot similarly say that the “design[]” of the TN
Visa program extends to all aspects of employment beyond
this fundamental distinction between professional and
nonprofessional labor. Apart from that key limitation, the
TN Visa program itself generally does not purport to specify,
or to regulate, the substantive terms of employment of such
admitted professionals. As a result, the mere fact that a
sponsoring employer later breaches its employment
agreement with a TN Visa holder would not, standing alone,
be sufficient to establish that the employer has thereby used
that visa program in a manner or for a purpose for which it
was not designed. A forced labor claim requires more than
a “bad employer-employee relationship[].” Dann, 652 F.3d
at 1170. Accordingly, without more, the contention that
Funk Dairy did not provide all of the employment benefits
that Plaintiffs were promised—such as free transportation,
free housing, or specified vacation time—does not itself
provide a basis for concluding that Funk Dairy abused the
TN Visa process. 8



    8
      Defendants’ failures to provide such promised benefits might be
relevant to the scope of damages available for a violation of § 1589(a)(3),
as well as to one or more of Plaintiffs’ state law claims. We have not
been presented with any such issues and do not decide them.
22            MARTÍNEZ-RODRÍGUEZ V. GILES

    We therefore focus on whether Plaintiffs adequately
supported their contention that Funk Dairy used the TN Visa
program to obtain labor from them that did not qualify as
“business activities at a professional level.” 8 U.S.C.
§ 1184(e)(2). Specifically, Plaintiffs allege that, after
representing to them and to U.S. consular officials that
Plaintiffs were being hired to perform the “professional
activities” of an “Animal Scientist,” 8 C.F.R. § 214.6(c),
(d)(3)(ii)(B), Funk Dairy required Plaintiffs, upon arrival in
Idaho, to work substantially as general laborers. Plaintiffs
presented sufficient evidence to support this contention.

                              2

    As explained earlier, the applicable regulations require a
TN Visa applicant to provide “documentation,” typically “in
the form of a letter from the prospective employer(s) in the
United States,” affirming five specified matters: (1) the
qualifying “profession of the applicant” from the list in the
relevant NAFTA Appendix; (2) a “description of the
professional activities” that the applicant would be
performing, “including a brief summary of daily job duties,
if appropriate”; (3) the “anticipated length of stay”; (4) the
applicant’s “professional level status,” as shown by his or
her “educational qualifications” or other “appropriate
credentials”; and (5) the “arrangements for remuneration.”
8 C.F.R. § 214.6(d)(3)(ii)(A)–(E); see also supra at 7–8. To
fulfill this requirement, Funk Dairy’s agents submitted
almost identically worded letters, signed by Giles, in support
of each Plaintiff’s application.

    In discussing the first of the five required elements, Funk
Dairy’s letters stated that the dairy “wish[ed] to employ
[Plaintiffs] in the professional-level position of Animal
Scientist,” which is one of the qualifying professions listed
in the relevant NAFTA Appendix. Addressing the second
              MARTÍNEZ-RODRÍGUEZ V. GILES                  23

element (“professional activities”), the letters asserted that
Plaintiffs would “help develop, implement, and oversee
effective animal reproduction, nutrition, animal health, and
related dairy industry programs relating to effective herd
management.” The letters further elaborated on the tasks
Plaintiffs would perform as follows:

       Applying advanced theoretical and practical
       knowledge and skills in the field of animal
       science, [Plaintiffs] will be responsible for
       performing        artificial    insemination,
       sick/pregnant cow treatment, fresh cow
       monitoring, calving, colostrum handling,
       feed evaluation/preparation, and related
       professional duties including monitoring
       milk cleanliness/ concentration, and
       monitoring the transfer of antibodies in calf
       blood.

With respect to Plaintiffs’ professional qualifications for
these tasks (the fourth element), the letters stated:

       Due to the sophisticated, professional nature
       of the above duties, the person filling this
       position must hold at minimum a Bachelor’s
       degree in Agricultural Science, Dairy
       Science, Veterinary Medicine, or a closely
       related field (please note that English
       language fluency is not required given the
       specific nature of the above duties and
       because the animal scientist will report to
       bilingual supervisory personnel on-site).

The letters concluded by stating that Funk Dairy “hereby
guarantee[s] that we will comply with all terms of
24              MARTÍNEZ-RODRÍGUEZ V. GILES

[Plaintiffs’] TN status for the duration of [their] employment
with us.” 9

     Plaintiffs’ testimony likewise supports the conclusion
that, during the recruiting process, Funk Dairy represented
that the “Animal Scientist” jobs being offered would qualify
for the TN Visa program for professionals. Plaintiffs
testified that as a result of the initial on-campus
presentations, their job interviews, and the visa application
process, they understood that Funk Dairy was hiring
“Animal Scientists,” even though Giles was vague on the
details on what that meant. See supra at 9–10. Moreover, to
the extent that some of the Plaintiffs developed a more
specific understanding of what the animal scientist position
entailed, it was affirmatively inconsistent with the view that
they were being hired to perform general labor. For
example, Neri testified that his understanding was that the
job “was to supervise the quality of the milk, check on or
supervise the workers and the machinery, the quality of the
feed, and the care of the animals.” Padilla testified that she
left her initial interview “under the impression that [the job]
was going to be checking the quality of the milk and the
milking, not be a milker.” With other Plaintiffs, such as
Gastélum and Ortiz, Giles actively evaded supplying details
about what an “Animal Scientist” would do at Funk Dairy.
That evasion, too, supports a reasonable inference that Funk
Dairy’s actions created a misleading impression that the
contemplated work would involve—as the letter to the



     9
      The letters addressed the third and fifth elements by stating that
Plaintiffs’ annual salary would be “at least $25,000” and that the
anticipated length of stay was a “three-year period.” Plaintiffs have not
contended in this court that these representations were inaccurate.
              MARTÍNEZ-RODRÍGUEZ V. GILES                     25

Embassy put it—“duties” of a “sophisticated, professional
nature.”

     Plaintiffs also testified that Funk Dairy’s agents, in
helping to prepare Plaintiffs for their interviews with U.S.
consular officials, told Plaintiffs to describe the jobs in terms
that matched how Funk Dairy had characterized them in the
letters to the Embassy. For example, Padilla testified that
Funk Dairy’s agents instructed her to say that Plaintiffs were
being hired “as animal scientists in the reproduction area,
nutrition, and animal health.”           She was specifically
instructed to tell the consular officials that she would not “be
milking.” During Padilla’s interview, the consular officials
asked her what work she would be doing for Funk Dairy, and
Padilla answered, “animal scientist,” just as Funk Dairy had
instructed.

    Plaintiffs also presented sufficient evidence to permit a
rational jury to find that the job that Plaintiffs were actually
asked to perform upon their arrival in Idaho could not fairly
be described as that of an “Animal Scientist.” For example,
in Funk Dairy’s own internal employment records,
Plaintiffs’ occupations were all listed as “Milker” (Martínez,
Padilla, and Múñoz), “Outside Help” (Ortiz and Neri), or
“Calves” (Gastélum). In a worker’s compensation report
that was completed when Padilla was injured on the job, her
occupation was listed as “General Dairy Worker.”

    Furthermore, Plaintiffs all testified about the substantial
volume of general labor that they were required to perform.
Ortiz described her job duties as lifting, moving, and feeding
baby cows, folding towels, cleaning equipment, connecting
milking hoses, transporting cows, picking up trash, washing
feeding basins, and removing feces. Múñoz stated that her
duties included milking cows, cleaning bottles, feeding
cows, and otherwise helping the milkers to milk. Martínez
26            MARTÍNEZ-RODRÍGUEZ V. GILES

testified that his job duties included transporting cows,
feeding calves, cleaning the feeding area, removing manure
with a shovel, and cleaning the water basins. Neri said that
his tasks included keeping animal areas clean, cleaning the
water basins, feeding calves, and removing feces. Padilla
testified that her duties included cleaning equipment,
attaching milking machines, and distributing milk to calves.
In other words, Padilla was assigned to “the actual task of a
milker”—despite having been specifically instructed by
Funk Dairy’s agents to tell U.S. consular officials that she
would not be a milker. And although Gastélum’s testimony
was somewhat vague on this subject, she stated that she was
required to spend several hours per week transporting calves
with a truck and trailer, that she spent several hours each day
performing miscellaneous additional activities, and that the
work was “much more physical” than what animal science
entailed.

    Defendants note that each Plaintiff also acknowledged
performing some of the tasks of an “Animal Scientist” as
described in the letters to the Embassy, such as artificial
insemination, administering vaccines, and collecting blood
samples. But the fact that Plaintiffs performed some such
tasks would not preclude a reasonable jury from nonetheless
concluding that, viewing Plaintiffs’ work duties as a whole,
Plaintiffs were employed substantially as general laborers
and that the “Animal Scientist” tasks constituted a limited
portion of their duties.

    Given the evidence of a sharp disparity between the
“sophisticated, professional” tasks that Funk Dairy
described during the TN Visa process and the general labor
Funk Dairy subsequently demanded of Plaintiffs, a
reasonable jury could find that Funk Dairy used the TN Visa
              MARTÍNEZ-RODRÍGUEZ V. GILES                   27

program “in [a] manner” and “for [a] purpose for which [it]
was not designed.” 18 U.S.C. § 1589(c)(1).

                              B

    Plaintiffs also presented sufficient evidence to allow a
rational jury to conclude that Funk Dairy abused the TN Visa
program “in order to exert pressure” on Plaintiffs “to cause”
them to provide labor different from what they had agreed to
provide. 18 U.S.C. § 1589(c)(1). In particular, three
categories of evidence in the record would support such a
finding.

    First, Funk Dairy’s abuse of the TN Visa program placed
Plaintiffs in a bait-and-switch situation in which Plaintiffs
journeyed from Mexico to Idaho with one set of work
expectations, only to be required upon arrival to perform a
substantial volume of menial work. As a practical matter,
the resulting situation would be expected to, and did, exert
substantial pressure on Plaintiffs to go along with providing
labor that was very different from what they had agreed and
expected to perform. Given the record evidence showing
that Giles evaded supplying any specifics about job tasks and
that he helped to foster a belief that the work would be
professional in nature, a reasonable jury could find that Funk
Dairy acted “in order to exert” that “pressure.” 18 U.S.C.
§ 1589(c)(1). That is, the jury could find that the inherently
coercive pressure of Funk Dairy’s bait-and-switch was
intended rather than incidental.

    Second, Giles made statements to each Plaintiff that
fostered a belief that, if the Plaintiffs did not go along with
what Funk Dairy wanted—which would include its bait-and-
switch—they would be sent back to Mexico. For example,
Giles told multiple Plaintiffs that if they discussed their pay
28              MARTÍNEZ-RODRÍGUEZ V. GILES

with their coworkers, they would have to return to Mexico. 10
On one occasion when Ortiz missed a day of work, Giles told
her “[she] should thank God that [Giles] didn’t deport [her]
without [her] belongings, just like that.” On another
occasion, when Ortiz expressed disappointment that the
work that she was doing did not amount to animal science,
Giles mentioned deportation. Gastélum, Ortiz, and Múñoz
testified that Giles repeatedly said that if their employment
ended with the dairy farm, he would return them to Mexico
or they would be deported. Indeed, Giles explicitly told
Múñoz that, if her employment ended with Funk Dairy, he
would be required to report that fact to the United States
Government. Padilla similarly believed that if she left her
employment with Funk Dairy, the dairy would have to report
that to the Government. Although only Ortiz mentioned
hearing a comment that specifically linked deportation to
complaints that the work demanded was not “animal
science,” that is not dispositive. A jury could reasonably
conclude that, when Funk Dairy threatened deportation to
ensure compliance with one of its demands, Funk Dairy
thereby reinforced the same understanding in Plaintiffs with
respect to its other demands—including its demand for non-
animal-science general labor.

    Third, some of Giles’s deportation-related statements did
not accurately describe the law or the TN Visa program’s
requirements. The relevant regulations expressly allow the
holder of a TN Visa, while in the U.S., to apply to change
employers if the visa holder finds a new employer to sponsor
him or her. See 8 C.F.R. § 214.6(i). Furthermore, an
employer is not required to notify DHS when a worker with

      Plaintiffs’ pay was generally higher than many of the other
     10

numerous Funk Dairy employees that were, like Plaintiffs, classified as
“Milker,” “Outside Help,” or “Calves.”
                 MARTÍNEZ-RODRÍGUEZ V. GILES                           29

a TN Visa ends his or her employment, despite Giles’s
suggestion to the contrary. 11 See U.S. Dep’t of State,
Foreign Affairs Manual, 9 FAM 402.17-5(A)(8) (“There is
no requirement that the TN employer or worker notify the
Department of the termination of the employment
relationship.”). Giles made statements to some of the
Plaintiffs that erroneously suggested that the opposite was
true. By fostering false beliefs about the immigration
consequences of failing to comply with what Funk Dairy
wanted, Giles exacerbated the pressure to go along with the
bait-and-switch inherent in Funk Dairy’s abuse of the TN
Visa program.

    Taken together, this evidence supports a reasonable
inference that Funk Dairy acted so as to exert pressure on
Plaintiffs to cause them to acquiesce in supplying the
nonprofessional labor that Funk Dairy demanded upon their
arrival. 12


    11
        Defendants argue that they had a duty under 8 U.S.C.
§ 1324(a)(1)(A) to report any change in Plaintiffs’ employment status,
but that is wrong. Given that the regulations explicitly allow TN Visa
holders to apply in the U.S. to work at other employers and given that
the State Department expressly disavows any employer obligation to
report a termination of a TN Visa holder, an employer who fires a TN
Visa holder does not thereby cause that person to acquire an immediate
unlawful status, nor does that employer thereby harbor or conceal the
alien.

    12
        Because the relevant violation of § 1989(a) at issue here is
obtaining labor by means of the abuse of law or legal process, see
18 U.S.C. § 1589(a)(3), it is irrelevant whether the individual statements
that Giles made to the Plaintiffs would also qualify as actionable “threats
of serious harm” under § 1589(a)(2). Cf. Headley, 687 F.3d at 1179–80
(addressing claim based on alleged threats of “serious harm” in violation
of § 1589(a)(2) and an alleged scheme to cause the plaintiffs to believe
30               MARTÍNEZ-RODRÍGUEZ V. GILES

                                    C

    We also conclude           that the record would support a
reasonable inference           that Funk Dairy obtained the
nonprofessional labor          that Plaintiffs were tasked with
performing “by means           of” the pressure created by Funk
Dairy’s abuse of the            TN Visa program. 18 U.S.C.
§ 1589(a)(3).

     As we have recognized, the phrase “by means of” refers
to familiar principles of causation and requires a proximate
causal link between one or more of the unlawful means
enumerated in § 1589(a) and the labor actually obtained.
Headley, 687 F.3d at 1179–80. In Headley, where the
alleged violation rested on threats of “serious harm,” and an
alleged scheme to cause the plaintiffs to fear “serious harm”
if they did not perform the labor, see id. at 1178–79 (citing
§ 1589(a)(2), (4)), the causation inquiry necessarily focused
on whether the requisite causal link was shown between the
“serious harm” feared and the labor that was obtained, id.
at 1179–80. And because the definition of “serious harm”
requires a showing of a harm “that is sufficiently serious,
under all the surrounding circumstances, to compel a
reasonable person of the same background and in the same
circumstances to perform or to continue performing labor or
services in order to avoid incurring that harm,” 18 U.S.C.
§ 1589(c)(2) (emphasis added), the causation inquiry turned


that they would suffer “serious harm” in violation of § 1589(a)(4));
Dann, 652 F.3d at 1169 (noting that the Government limited its criminal
case to an alleged scheme to cause fear of “serious harm” under
§ 1589(a)(4) and relying on the distinct definition of “serious harm”
contained in § 1589(c)(2)). As explained below, we leave any such
additional issues to be addressed anew by the parties and the district court
on remand. See infra note 13.
              MARTÍNEZ-RODRÍGUEZ V. GILES                     31

on whether sufficient evidence of compulsion of labor had
been shown. See 687 F.3d at 1178–81.

    In light of the distinct statutory definition of “abuse . . .
of law or legal process,” the causation question in this case
is whether Funk Dairy’s abuse of the TN Visa program “in
order to exert pressure” on Plaintiffs to provide
nonprofessional labor that was different from what Plaintiffs
had voluntarily agreed to perform can reasonably be found
to have caused Plaintiffs to provide that labor. 18 U.S.C.
§ 1589(c)(1); see also id. § 1589(a)(3). We conclude that a
reasonable jury could find that the substantial coercive
pressures created by Funk Dairy’s bait-and-switch abuse of
the TN Visa program proximately caused Plaintiffs to
provide different, nonprofessional labor instead of the
professional work they had agreed to. Indeed, Defendants
conceded that all Plaintiffs subjectively believed that, if they
were fired by Funk Dairy, they would be required to return
to Mexico. See supra at 11 & n.2. That fact, coupled with
the objectively coercive circumstances discussed above,
amply supports an inference that Funk Dairy’s misconduct
caused Plaintiffs to provide menial labor that was different
from the professional animal-science work they had agreed
to perform. Cf. Adia v. Grandeur Mgmt., Inc., 933 F.3d 89,
93 (2d Cir. 2019) (holding that the plaintiff, who was
required to work overtime without extra pay, stated a claim
for violation of § 1589(a)(3) by alleging that the defendant
told the plaintiff he “would cancel or withdraw his
immigration sponsorship”).

    Defendants argue that any inference of causation is
conclusively refuted by the fact that several Plaintiffs
ultimately left employment with Funk Dairy of their own
volition. The district court similarly reasoned that “[i]f Funk
Dairy was truly forcing Plaintiffs to perform labor, they
32            MARTÍNEZ-RODRÍGUEZ V. GILES

would not have allowed three Plaintiffs to quit, nor
terminated three Plaintiffs themselves.” We reject this
flawed reasoning. The fact that Funk Dairy’s coercive
pressures were not indefinitely successful in obtaining the
sought-after nonprofessional labor from Plaintiffs would not
preclude a jury from reasonably finding that it was initially
successful for a significant period of time. That partial
success is sufficient to establish the requisite causation as to
the labor thereby obtained.

    Defendants also contend that, given Plaintiffs’ ability
freely to communicate and to travel, their circumstances did
not involve the sort of conditions that are comparable to
“modern-day slavery.” This argument ignores the breadth
of the statutory language of § 1589, which we have
previously observed was enacted to abrogate, as a practical
matter, the Supreme Court’s narrow interpretation of
“involuntary servitude” in United States v. Kozminski,
487 U.S. 931, 952 (1988) (construing 18 U.S.C. §§ 241,
1584 (1982 ed.)). See Dann, 652 F.3d at 1169. The fact that
Plaintiffs were not reduced to slave-like peonage does not
mean Funk Dairy did not violate the particular prohibition
set forth in § 1589(a)(3).

                              IV

    In addition to satisfying all three elements of the actus
reus required under § 1589(a)(3), Plaintiffs also presented
sufficient evidence to allow a reasonable jury to find that
Funk Dairy acted with the requisite mens rea.

    To demonstrate scienter, the employee must show that
the employer “knowingly . . . obtain[ed] the labor or
services” of the employee “by means of” one of the four
statutorily enumerated methods. 18 U.S.C. § 1589(a)(1)–(4)
(emphasis added). The scienter element requires proof that
                 MARTÍNEZ-RODRÍGUEZ V. GILES                             33

the defendant knew (1) that the enumerated “circumstance
existed” and (2) that the defendant was obtaining the labor
in question as a result. United States v. Calimlim, 538 F.3d
706, 711 (7th Cir. 2008). That is, the employer must have
intended the coercive pressure and its effects on the
employee. Dann, 652 F.3d at 1170 (stating that the
defendant must have “intended” to cause the victim to be
placed in the enumerated coercive circumstance). We have
little difficulty concluding that Plaintiffs presented sufficient
evidence of mens rea under these standards.

    As discussed earlier, the particular elements of the actus
reus at issue here under § 1589(a)(3) already incorporate an
element of scienter inasmuch as “abuse . . . of law or legal
process” requires a showing that Funk Dairy abused the TN
Visa program “in order to exert pressure” on the Plaintiffs
to provide the different labor requested. 18 U.S.C.
§ 1589(c)(1) (emphasis added). Consequently, the same
evidence discussed earlier amply supports the conclusion
that (1) Funk Dairy knew of the coercive pressures that were
inherent in its abuse of the TN Visa program and in its
references to deportation upon termination; and (2) Funk
Dairy intended for Plaintiffs to succumb to those pressures.

    Accordingly, Plaintiffs presented sufficient evidence to
establish a forced labor claim under § 1589(a)(3). The
district court therefore erred in granting summary judgment
to Defendants as to Plaintiffs’ first cause of action. 13 And

    13
        As noted earlier, Plaintiffs also sought to defend the sufficiency
of their first cause of action on the alternative grounds that Funk Dairy’s
actions violated § 1589(a)(2) and § 1589(a)(4). To the extent that
Plaintiffs on remand elect to continue to rely upon these alternative
theories as well, we leave it to the district court to re-evaluate those
theories in light of our decision and after receiving the parties’ additional
input. We likewise leave it to the district court to address in the first
34               MARTÍNEZ-RODRÍGUEZ V. GILES

because Defendants have presented no grounds for rejecting
Plaintiffs’ § 1590(a) trafficking-into-forced labor claim
other than their contention that Plaintiffs failed to prove a
predicate forced-labor violation of § 1589(a), the district
court necessarily erred in granting summary judgment to
Defendants on that claim as well.

                                    V

   We reverse the district court’s grant of summary
judgment to Defendants on Plaintiffs’ first and second
causes of action. Because the district court erred in
dismissing those federal claims, we likewise reverse its
decision declining, under 28 U.S.C. § 1367(c)(3), to retain
supplemental jurisdiction over Plaintiffs’ state law claims.

     REVERSED AND REMANDED.




instance whether Plaintiffs’ theory of liability applies equally to each
Defendant. The district court declined to definitively decide that issue
in light of its (erroneous) ruling that Plaintiffs’ federal claims failed as
against all Defendants.